Citation Nr: 0906508	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  02-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for an upper back/right 
shoulder disability.  

2.  Whether new and material evidence has been received to 
reopen a service connection claim for Meniere's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 
1972, and from January 2005 to January 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999, February 2000, and 
October 2001 rating decisions of the Portland, Oregon 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which declined to reopen the Veteran's service 
connection claims for disabilities of the upper back and 
right shoulder.  

In a November 2005 rating decision, the RO declined to reopen 
a service connection claim for vertigo.  The Veteran 
expressed disagreement with the November 2005 rating decision 
in correspondence dated in September 2006.  The RO issued a 
statement of the case in January 2007.  

A Substantive Appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The Substantive Appeal must be filed within 
60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

The Veteran did not file an appeal by March 2007.  The 
Veteran's representative submitted a letter in May 2007 
indicating that the Veteran wished to pursue his claim and 
was on active duty, but the RO did not accept that letter as 
a timely appeal (see October 2007 deferred rating decision).  
Because it was learned that the Veteran had been on active 
duty when the substantive appeal was due, the Board, without 
finding fault with the RO, waives timeliness, and accepts the 
claim for service connection for Meniere's disease/vertigo as 
being on appeal.  See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of an NOD); Beyrle v. Brown, 9 Vet. App. 24 
(1996).

The Board also notes that in the November 2005 rating 
decision, the RO determined that new and material evidence 
had been received to reopen the claim of service connection 
for vertigo.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue is captioned as above.

In June 2008, the Veteran and a friend testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.

In August 2008, along with the "appellants brief," the 
Veteran's representative submitted additional evidence along 
with a waiver of initial RO consideration.

Herein, the Board has reopened the Veteran's service 
connection claims for an upper back/right shoulder 
disability, and Meniere's disease.  The reopened claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A February 1973 rating decision denied the Veteran's 
service connection claim for disabilities of the upper back 
and right shoulder on the basis that there were no evidence 
of such disabilities during service; the Veteran did not file 
a timely appeal following appropriate notice, and that 
decision became final.

2.  The Veteran petitioned to reopen his service connection 
claim for an upper back/ right shoulder disability prior to 
August 29, 2001.

3.  Evidence received since the February 1973 rating decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
Veteran's service connection claim for an upper back/right 
shoulder disability.  

4.  The Veteran petitioned to reopen his service connection 
claim for Meniere's disease/vertigo subsequent to August 29, 
2001.

5.  The RO, in an April 2002 rating decision, declined to 
reopen a service connection claim for vertigo; the Veteran 
did not file a timely appeal following appropriate notice, 
and that decision became final.

6.  Evidence received since the April 2002 rating decision 
raises a reasonable possibility of substantiating the 
Veteran's service connection claim for Meniere's disease. 


CONCLUSIONS OF LAW

1.  The February 1973 rating decision that denied service 
connection for disabilities of the upper back and right 
shoulder is final.  38 U.S.C. § 4005 (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  Evidence received since the February 1973 rating decision 
that denied service connection for upper back/right shoulder 
disability is new and material, and the Veteran's service 
connection claim for such disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  An April 2002 rating decision that declined to reopen a 
service connection claim for vertigo is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

4.  Evidence received since the April 2002 rating decision 
that declined to reopen a service connection claim for 
vertigo is new and material, and the Veteran's service 
connection claim for such disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.   Application to Reopen a Service Connection Claim for an 
Upper Back/Right Shoulder Disability 

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's new and material evidence claims for a an upper 
back/right shoulder disability, and vertigo, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claims.  This is 
so because the Board is taking action favorable to the 
Veteran by reopening his service connection claims for an 
upper back/right shoulder disability, and vertigo.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a February 1973 rating decision, the RO denied service 
connection for right shoulder and back disability and the 
Veteran was notified of this decision in the same month.  The 
Veteran did not file a timely appeal, and thus the February 
1973 decision became final.  38 U.S.C. § 4005 (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

The regulation regarding new and material evidence was 
amended.  See 38 C.F.R. § 3.156(a) (2002).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  Since the Veteran 
sought to reopen his previously denied service connection 
claim for an upper back/right shoulder disability prior to 
August 2001, the amended regulation does not apply.

Applicable here, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Since the February 1973 rating decision is final, the 
Veteran's current service connection claim for an upper 
back/right shoulder disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).

When the Veteran's claim of entitlement to service connection 
for a back/right shoulder disability was denied in February 
1973, the evidence of record consisted of service treatment 
records, and VA medical evidence.  The RO denied the 
Veteran's claim as there was no evidence of any finding of 
injury or treatment for a disability of the back or right 
shoulder.

On review, the Board finds that new and material evidence has 
been received since the February 1973 rating decision to 
reopen the service connection claim for an upper back/right 
shoulder disability.  Evidence received since the February 
1973 rating decision includes additional VA medical evidence, 
private medical evidence, service personnel records, a 
hearing transcript, and the Veteran's contentions.  
The current medical evidence shows a diagnosis of 
degenerative disc disease of the cervical spine.  During the 
personal hearing, the Veteran testified that he injured his 
upper back in July 1970 while aboard the USS Epperson while 
conducting an "underwater wave replenishment."  He 
reportedly fell backward about 15 feet onto a steel deck, 
injuring his upper back/shoulder area.  Moreover, the record 
contains a newly received statement dated in December 1999 
provided by a private physician, Dr. A.J.T, indicates that 
the Veteran had definite sprain injuries in his neck and 
upper back.  The physician further states that the Veteran 
"has had almost 30 years of pain since the accident happened 
in 7/70."  Presuming the Veteran's testimony and medical 
opinion credible, the evidence received since the prior final 
decision bears directly and substantially upon the specific 
matter under consideration.  It is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2002).  Accordingly, the 
Veteran's claim of entitlement to service connection for an 
upper back/right shoulder disability is reopened.

II.  Application to Reopen a Service Connection Claim for 
Meniere's Disease

In a June 2001 rating decision, the RO denied service 
connection for vertigo.  Although there was evidence of 
possible vestibular pathology with complaints of dizziness 
and dysequilibrium on VA examination, there was no evidence 
of any complaints, treatment, or diagnosis of vertigo during 
service, and no evidence of a nexus between any current 
vertigo and service.   The Veteran did not file a timely 
appeal, and thus the June 2001 decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

Thereafter, in January 2002, the Veteran sought to reopen his 
claim, and in an April 2002 rating decision, the RO declined 
to reopen the service connection claim for vertigo.  Although 
vertigo had been diagnosed, the RO indicated that there was 
no evidence of a nexus between the current vertigo and a 
service connected disability.    Thus, the RO concluded that 
new and material evidence has not been received to reopen the 
claim.  The Veteran did not file a timely appeal, and thus 
the April 2002 decision also became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

Subsequently, in May 2002, the Veteran again sought to reopen 
his service connection claim for vertigo.

In a November 2005 rating decision, the RO apparently 
reopened the claim, but ultimately denied it on the merits.  
The RO noted that although there was evidence of Meniere's 
syndrome, there was no evidence of a nexus between such 
disability and active service.  As noted in the introduction, 
the November 2005 rating decision is the rating decision on 
appeal.

Based on the procedural history outlined above, the last 
final denial of service connection for vertigo was last 
denied by the RO in the April 2002 rating decision.  

Since the Veteran sought to reopen his claim for vertigo 
subsequent to August 29, 2001, the amended regulation 
regarding new and material evidence applies.  See 38 C.F.R. § 
3.156(a) (2008).  

Pertinent to the vertigo claim, "new" evidence is defined as 
evidence not previously submitted to agency decision- makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Evidence received subsequent to the April 2002 rating 
decision includes a medical article titled "Hearing Loss and 
Tinnitus in Meniere's Disease" submitted by the Veteran.  
That article notes that Meniere's disease is manifested by 
hearing loss and tinnitus.  As the Veteran is currently 
service-connected for tinnitus, the Board finds that this new 
evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the Meniere's disease claim.  38 
C.F.R. § 3.156 (2008).  Although the record contains an 
etiology opinion dated in March 2002, it did not take into 
account this medical article or the Veteran's 2008 testimony 
that he was the ship's swimmer during his first period of 
active service.  Thus, the newly received evidence raises a 
reasonable possibility of establishing the claim.  Id.  
Therefore, the evidence is considered new and material for 
the purpose of reopening the service connection claim for 
Meniere's disease.  Accordingly, the claim is reopened.


ORDER

New and material evidence has been received to reopen a 
service connection claim for an upper back/right shoulder 
disability; to that extent only, the claim is allowed.  

New and material evidence has been received to reopen a 
service connection claim for Meniere's disease; to that 
extent only, the claim is allowed.  


REMAND

Herein, the Board has reopened the Veteran's service 
connection claims for an upper back/right shoulder 
disability, and Meniere's disease.  Prior to analyzing these 
claims on the merits, the Board finds that further 
development is necessary.  

As noted, the record contains a December 1999 provided by a 
private physician, Dr. A.J.T, in which he indicates that the 
Veteran has definite sprain injuries in his neck and upper 
back, and that the Veteran "has had almost 30 years of pain 
since the accident happened in 7/70."  Thus, on remand, the 
Board finds that an etiology opinion is necessary to 
ascertain whether the Veteran's upper back/right shoulder 
disability is related to any incident in service.

With regard to the service connection claim for Meniere's 
disease, on April 2001 VA examination, the Veteran was 
diagnosed with possible vestibular endolymphatic hydrops, 
bilateral tinnitus, and normal hearing with isolated 30 
decibels sensorineural hearing loss at 6000 Hertz right ear.  
The examiner suggested a complete vestibular evaluation with 
electronystagmography and neurological consultation to better 
define the Veterans complaints of dizziness and 
dysequilibrium.  

On March 2002 VA examination, the examiner diagnosed the 
Veteran with atypical Meniere's syndrome, bilateral tinnitus, 
and normal hearing with isolated 30 decibels sensorineural 
hearing loss at 6000 Hertz right ear, and vasomotor rhinitis.  
The examiner stated that the Veteran's disequilibrium 
probably represents a typical Meniere's disease and is not, 
in his opinion, related to his service connected tinnitus or 
sinusitis.

The Board finds that another VA etiology opinion is necessary 
because the March 2002 examiner did not provide rationale for 
his opinion.  Also, the examiner should state whether there 
is a 50 percent probability or greater that the current 
Meniere's disease is related to service or a service-
connected disability, and also reconcile the opinion with the 
newly received evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all service 
treatment records pertaining to the 
Veteran's second period of active service 
(1/05 to 1/08) be obtained and associated 
with the claims folder.

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature, extent and etiology of any 
currently manifested upper back/shoulder 
disability.  The claims file must be made 
available to the examiner for review.  

After examining the Veteran, the examiner 
should identify all upper back 
arm/shoulder disabilities currently 
shown.  Further, the examiner should 
offer an opinion as to whether there is a 
50 percent probability or greater that 
any current upper back arm/shoulder 
disability is related to claimed injury 
during service.  Any opinion should be 
reconciled with the service treatment 
records, findings from November 1972 VA 
examination, Dr. A.J.T.'s December 1999 
opinion, and the Veteran's June 2008 
personal hearing testimony.

The examiner should provide a 
comprehensive report, including a 
complete rationale for any conclusions 
reached.

3.  The Veteran should also be scheduled 
for a VA examination to determine the 
nature, extent and etiology of any 
currently diagnosed Meniere's disease, or 
any other chronic disability manifested 
by vertigo and disorientation.  The 
claims file must be made available to the 
examiner for review.  

After examining the Veteran, the examiner 
should clearly state whether the Veteran 
is currently diagnosed with Meniere's 
disease, or any other chronic disability 
manifested by vertigo and disorientation.  

Thereafter, the examiner should offer an 
opinion as to whether there is a 50 
percent probability or greater that 
pertinent disability is related to active 
service or a service-connected 
disability.  Any opinion should be 
reconciled with in-service complaints of 
ear pain, the Veteran's 2008 testimony 
that he was the "ship's swimmer," and 
the March 2002 VA opinion.  

The examiner should provide a 
comprehensive report, including a 
complete rationale for any conclusions 
reached.

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claims for an upper back/right 
shoulder disability, and Meniere's 
disease.  All applicable laws and 
regulations should be considered. If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case is returned to the Board. The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


